Per curiam.

The rule we have laid down, as to allowing the defendant to bring back the venue, when his witnesses reside in the county to which it is to be removed, and the plaintiff does not shew he has any where it is laid, cannot apply to a case like the present. The court-house of the county of King’s, is so contiguous to the city of New-York, that there is no hardship in carrying witnesses from one place to the other. There is hardly a county in the state, *140in which the witnesses who attend atrial, do not travel further than they will in the present suit. Take nothing, by the motion.